Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/16/2022.
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 8/16/2022 is acknowledged.

Claim Objections
Claims 1 & 5 objected to because of the following informalities:  the dashes/bullets should be removed and the claims should rely on indentation or lettering.  Appropriate correction is required.
Claims 2-5, 7, 10, 13-14 objected to because of the following informalities:  remove the extra space preceding the period at the end of the claims.  Appropriate correction is required.
Claims 4-10 objected to because of the following informalities:  “furthermore” in lines 1-2 of the claims should be “further”.  Appropriate correction is required.
Claim 5 objected to because of the following informalities:  on line 2, this should be rephrased to “comprising at least one of the following:”.  Appropriate correction is required.
Claim 5 objected to because of the following informalities:  remove the extra space preceding the semi-colon at the end of lines 4, 6-7, & 9.  Appropriate correction is required.
Claim 12 objected to because of the following informalities:  the claim is relatively narrative and should incorporate new lines, spaces, clauses, etc.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “waste water treatment system” in claim 5, “waste water lifting system” in claim 5, “fresh water treatment system” in claim 5, “power unit” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has interpreted “waste water treatment system” in claim 5 under 112(f) interpretation to correspond with the following structure: a filter or reverse osmosis system (see Applicant’s specification, page 17, lines 28-34).

Examiner has interpreted “waste water lifting system” in claim 5 under 112(f) interpretation to correspond with the following structure: a pump (see Applicant’s specification, page 19, lines 15-23).

Examiner has interpreted “fresh water treatment system” in claim 5 under 112(f) interpretation to correspond with the following structure: a reverse osmosis system, ion exchanger, or fresh water filter (see Applicant’s specification, page 17, lines 13-19).

Examiner has interpreted “power unit” in claim 8 under 112(f) interpretation to correspond with the following structure: a power source, power generator, power distributor, transformer and/or power converter, etc. (see Applicant’s specification, page 19, lines 1-13).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim language is replete with instances of introducing a term with “at least one <element>” and then proceeds to refer to “the <element>”, rather than the “at least one <element>”.  Examples include claim 1 which recites various instances of “the trolley”, “the fluid device”, “the holder”, “the pressurized-gas source”, “the pressure connector”, “the pressure-applying appliance”.  This also applies to dependent claims, which not only recite similar terminology (e.g. see claim 2 referencing “the trolley”), but further introduce additional elements preceded by “at least one”.  These further include but are not limited to “the handle” in claim 3 which was introduced in claim 2, and the various listed options of claim 5.  Examiner considers Applicant must either: 1) correct further referencing of these terms to be “the at least one <element>”, or 2) omit “at least one” when introducing these terms (e.g. instead of “at least one trolley”, this would be “a trolley”).  
Claim 1 recites the limitation "the cleaning fluid" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim.  Applicant introduces “at least one cleaning liquid” in line 8.  
Claim 5 recites various options/alternatives (e.g. at least one waste water tank, at least one waste water treatment system, at least one waste water lifting system, at least one fresh water tank, at least one fresh water treatment system).  Examiner however, does not consider it clear whether the “at least one drain” and the “at least one feed” would only pertain to the options and thereby be an optional limitation, or would be necessary structural elements of the mobile cleaning unit.  For examination purposes, Examiner interprets these to be optional.  
Claim 11 recites “a basic dimension of a standardized transport pallet”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s specification, page 20, lines 4-10), but Applicant’s specification recites varying dimensions to correspond with this size such that the limitation is ambiguous and not clear.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackermann et al. (US 20130074882, “Ackermann”) in view of Kong et al. (US 20170231464, “Kong”).
Ackermann teaches a cleaning device comprising the following of claim 1 except where underlined:
	
For Claim 1: 
A mobile cleaning unit for cleaning breathing apparatus, comprising: 
at least one trolley with at least one support surface and with at least one running gear; 
at least one pressurized-gas source mounted on the trolley (see Figure 1, integrated pressurized gas source 209.  [0059]); and 
at least one cleaning appliance which is mounted on the trolley and which serves for the cleaning of the breathing apparatus, wherein the cleaning appliance comprises: 
at least one cleaning chamber for accommodating at least one breathing apparatus (see Figure 1, cleaning chamber 116, rinsing chamber 118), 
at least one fluid device for applying at least one cleaning liquid to the breathing apparatus, wherein the fluid device has at least one nozzle (see Figure 1, fluid device 122, nozzles 124, washing nozzle system 126, post-rinsing nozzle system 128), 
at least one holder which can be introduced into the cleaning chamber and which serves for accommodating the breathing apparatus, wherein the holder is configured to orient the breathing apparatus relative to the fluid device (see Figure 1, holder 174), 
at least one pressure-applying appliance which is connectable to the pressurized-gas source and which has at least one pressure connector, wherein the pressure connector is connectable to at least one gas-conducting element of the breathing apparatus , wherein the pressure-applying appliance is configured to charge the gas-conducting element with pressurized gas while the cleaning fluid is applied to the breathing apparatus (see Figures 1-2, pressure application device 202, pressure connection 204.  [0058]-[0059]]).

Ackermann does not teach the trolley.
Examiner however, considers this the obvious act of making portable (see MPEP 2144.04, “Making Portable”) and considers mobile cleaning units such as dishwashers (any type of parts washer) are well-known in the incorporating this feature, and refers to Kong (see Kong’s Figures 1-8, & 14, mobile dishwasher 50 & 200, cart 56, wheels 404).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ackermann and more particularly to incorporate the cleaning device on a cart/trolley as taught by Kong because said modification is the obvious act of making a parts washer portable.  

Modified Ackermann teaches claim 1.
Modified Ackermann also teaches the following:

For Claim 2: 
The mobile cleaning unit as claimed in claim 1, wherein the trolley has at least one push frame with at least one handle (see Kong’s Figures 1-2, cart 56, plate 78.  Refer to handle on plate 78).

Regarding claim 3, Kong teaches applying anchors/stops (see Kong’s [0026]), but does not appear to teach the following;

For Claim 3:
The mobile cleaning unit as claimed in claim 2, wherein the handle is equipped with a brake .

Examiner however, considers it well-known to apply handle brakes and refers to common portable devices such as wheelchairs (see MPEP 2144.03, Reliance on Common Knowledge in the Art or "Well Known" Prior Art).  Applying handle brakes to Ackermann would predictably still result in functioning as an anchor/stop which is equivalent with Kong’s teaching in [0026].  

Regarding claim 4, Kong teaches utilizing a spray gun to clean internal and external parts of the dishwasher and which can be optionally connected to various cleaning mediums, such as clean water, super-heated steam, and mist (see Figures 6-7, spray gun 102, instant steam generator 104, flexible hose 106.  [0070], [0090]), but does not appear to teach the following:

For Claim 4:
The mobile cleaning unit as claimed in claim 1, wherein the mobile cleaning unit furthermore has at least one pressurized-gas pistol which is connectable to the pressurized-gas source and which serves for blow-drying the breathing apparatus .

Kong however, already teaches air as a cleaning medium and already teaches using spray heads to spray any combination of cleaning medium including air (see Kong’s [0090].  refer to spray heads 294, 296, 298).  Extending this teaching to further modify the applied spray gun as taught by Kong to likewise be optionally connected to another cleaning medium (e.g. air) would be a predictable variation thereof to assist in the cleaning of the chamber (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  Ackermann already describes an intergrated pressurized gas source as well as external gas sources (see Ackermann’s [0059]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ackermann and more particularly for: 1) to apply a spray gun as taught by Kong to assist in cleaning of the chamber, and 2) for the spray gun to be connectable to a source of air because Kong teaches using the spray gun to apply cleaning medium and further details air as another kind of cleaning medium.  

Modified Ackermann also teaches the following:

For Claim 5:
The mobile cleaning unit as claimed in claim 1, furthermore comprising at least one element selected from the following group: 
- at least one waste water tank mounted on the trolley, wherein the waste water tank is connectable to at least one drain of the cleaning appliance (see Kong’s Figure 8, fluid trap 115.  [0071]); 
- at least one waste water treatment system mounted on the trolley, wherein the waste water treatment system is connected to at least one drain of the cleaning appliance (see Ackermann’s [0050].  see Kong’s Figure 8, cyclone filter 112.  [0071]).  Both Ackermann and Kong teach filters; 
- at least one waste water lifting system mounted on the trolley (see Ackermann’s Figure 1, circulating pumps 136, discharge pump 146.  [0049]); 
- at least one fresh water tank mounted on the trolley , wherein the fresh water tank is connectable to at least one feed of the cleaning appliance (see Ackermann’s Figure 1, post-rinsing tank 156, feed 164.  [0051]).  Ackermann’s post-rinsing tank 156 would also be included with the applied cart; 
- at least one fresh water treatment system which is mounted on the trolley and which serves for the treatment of fresh water, wherein the fresh water treatment system is connectable to at least one feed of the cleaning appliance see Ackermann’s Figure 1, post-rinsing tank 156, feed 164, reverse osmosis device 170.  [0051]).  Ackermann’s post-rinsing tank 156 would also be included with the applied cart.

For Claim 6:
The mobile cleaning unit as claimed in claim 1, furthermore comprising at least one cabinet element which is mounted on the trolley and which serves for accommodating cleaning utensils (see Kong’s Figure 9, racks 122, 124, 126).

For Claim 7:
The mobile cleaning unit as claimed claim 1, furthermore comprising at least one work surface mounted on the trolley (see Kong’s Figures 1-4, refer to basin 88 or any top surface).

For Claim 8:
The mobile cleaning unit as claimed in claim 1, furthermore comprising at least one power unit mounted on the trolley (see Kong’s [0026], [0032]).

For Claim 9:
The mobile cleaning unit as claimed claim 1, furthermore comprising at least one washbasin mounted on the trolley (see Kong’s Figure 4, basin 88) .  

For Claim 10:
The mobile cleaning unit as claimed in claim 1, furthermore comprising at least one hand shower mounted on the trolley (see Kong’s Figure 4, hot water tap 90, cold water tap 92, spray heads 94 & 96).

For Claim 11:
The mobile cleaning unit as claimed in claim 1, wherein the trolley has a basic dimension of a standardized transport pallet (see 112(b) rejection).  Examiner notes case law pertaining to change in size/proportion (see MPEP 2144.04, “Change in Size/Proportion”).

For Claim 12:
The mobile cleaning unit as claimed in claim 1, wherein the application of the at least one cleaning liquid to the breathing apparatus is performed in the form of a direct application, wherein cleaning fluid emerging from the fluid device impinges directly on the breathing apparatus, wherein the application is selected from application in spray form, application in droplet form, application in jet form or a combination of the stated types of application (see Ackermann’s [0018]).

For Claim 13:
The mobile cleaning unit as claimed in claim 1, wherein the pressure connector has a multiplicity of different adapters for connection to different types of gas-conducting elements (see Ackermann’s [0058]).

For Claim 14:
The mobile cleaning unit as claimed in claim 1, wherein the pressure connector is at least partially integrated into the holder (see Ackermann’s [0027]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718